FILED
                            NOT FOR PUBLICATION                            DEC 09 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50310

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00831-DSF

  v.
                                                 MEMORANDUM*
GREGORY MACDONALD BERRY,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Gregory MacDonald Berry appeals pro se from the district court’s order

denying his motion for return of property. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In 2010, the government offered to release Berry’s property to someone

designated by Berry or to package the items and ship them at Berry’s expense.

Berry has cited no authority to support his claim that the government must return

the property to him at the government’s expense.

      AFFIRMED.




                                         2                                   12-50310